ORDER
PER CURIAM.
Deandrea Gray appeals the judgment of the trial court denying his Rule 29.15 motion for postconviction relief. Mr. Gray sought to vacate his convictions for assault in the first degree, section 565.050, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000, and sentences of twelve and three years imprisonment, respectively. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).